FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 24, 2020




In the Court of Appeals of Georgia
 A19A1668. REDER v. DODDS et al.

      MCFADDEN, Chief Judge.

      This is a custody dispute between the father and the paternal grandmother of

F. R. The father appeals the order awarding custody to the grandmother and requiring

him to pay guardian ad litem fees and child support. The father makes four

arguments. First, he argues that his rights were violated when the trial court entered

an ex parte, emergency custody award, but any error was rendered moot by the court’s

award of permanent custody. Second, he argues that the evidence does not support

the trial court’s finding that awarding custody to the grandmother is in the child’s best

interest, but sufficient evidence supports the trial court’s finding. Third, he argues

that under the grandparent visitation statute, the grandmother alone must pay the

guardian ad litem fees, but the grandparent visitation statute does not apply. Fourth,
he argues that the trial court erred in calculating the child support award without

considering the mother’s income, but he has not shown harm. So we affirm.

       1. Factual background and procedural posture.

       “When reviewing an order in a child custody case, we view the evidence in the

light most favorable to the trial court’s decision. We will not set aside the trial court’s

factual findings if there is any evidence to support them, and we defer to the trial

court’s credibility determinations.” Mashburn v. Mashburn, __ Ga. App. __, __ (__

SE2d __) (Case Nos. A19A1616, A19A1617, decided Oct. 31, 2019).

       After a four-day bench trial at which thirteen witnesses testified and the trial

court interviewed F. R. in chambers, the trial court found the following facts. The

father adopted F. R. from Nicaragua in September 2011 when she was six or seven

years old. For a period of time, the father and F. R. lived with the grandmother and

her husband in Indiana.

       The father married a woman who then adopted F. R. He kept the marriage a

secret from his family. Less than a year later, they divorced, and the father was

granted full legal and physical custody of F. R. The mother was granted visitation, but

she did not exercise it and she has no real contact with F. R.



                                            2
      In the summer of 2014, the father and F. R. moved to Chicago. The father

remained close with the grandmother and her husband, and the grandmother

continued to be significantly involved in raising F. R.

       In December 2014, the father married again. He did not discuss his impending

marriage with F. R.

      The father frequently traveled for business, and his new spouse (F. R.’s

stepfather) would provide primary care of F. R. F. R. and her stepfather often traveled

to Indiana to visit the grandmother and her husband.

      The father, the stepfather, and F. R. moved to the Atlanta area in the summer

of 2015. The stepfather continued to provide primary care for F. R. The father and the

stepfather divorced, and the stepfather returned to his native Germany. F. R. felt

responsible for her stepfather’s departure and expressed suicidal thoughts. She

expressed suicidal thoughts at other times. The father denied knowing about her

suicidal thoughts, although an email to him from the grandmother referenced her past

suicidal tendencies.

      The grandmother and her husband traveled to Georgia from Indiana to attend

F. R.’s fifth grade graduation ceremony. F. R. returned to Indiana with the

grandmother and her husband and stayed with them or with the father’s sister (F. R.’s

                                          3
aunt) for much of the summer. After a disagreement, however, the father demanded

that F. R. return to Georgia immediately; the grandmother and her husband refused

to return F. R. because they believed that F. R. was experiencing an emotional crisis.

The father threatened to call the police and eventually retrieved F. R. from Indiana.

The father told the grandmother, her husband, and the aunt that they would have no

future contact with F. R., and he changed the settings on F. R.’s iPhone and iPad so

that they could not reach her directly.

      In addition to becoming estranged from his family, the father had become

estranged from his former wife, his former husband, his father, and a friend of 18

years, all of whom had relationships with F. R.

      Shortly after the disagreement that occurred while F. R. was in Indiana, the

father began preparing to move to Mexico. He traveled to Mexico for long periods,

leaving F. R. with a friend. F. R. credibly accused the friend’s teenaged son of

molesting her, but the friend dismissed the accusation as impossible and the father

expressed doubts that the accusation was true.

      The grandmother filed a petition for grandparent visitation on August 26, 2016.

On September 30, 2016, the grandmother and her husband went to F. R.’s middle

school to visit her, without her father’s permission. After that, the father withdrew F.

                                           4
R. from public school and begin to home school her. A few days later, on October 4,

2016, the grandmother filed a motion for a temporary restraining order, temporary

visitation, and the appointment of a guardian ad litem. The trial court entered an order

enjoining the father from removing F. R. from the state of Georgia, granting the

grandmother visitation, and appointing a guardian ad litem. Nonetheless, the father

refused to allow the grandmother visitation. The grandmother filed a motion to hold

him in contempt and she amended her petition to seek legal custody.

      On January 1, 2017, the father told F. R. they we moving to Mexico. F. R. was

upset. On February 3, 2017, the guardian ad litem sought an emergency, ex parte

order in light of the father’s arrangements to move F. R. to Mexico. The trial court

entered the order and awarded temporary custody to the grandmother. Two days later,

U. S. Customs and Border Protection intercepted the father and F. R. in Chicago

before they could board a flight. The grandmother picked up F. R. from the airport

and she has been with the grandmother ever since.

      F. R. is enrolled in school in Indiana and has a significant, stable social

network and family support. She sees a psychologist weekly. She is receiving help

with her specific learning disorder.



                                           5
       The instability from frequent moves and changes in caregivers, as well as the

father’s behavior, are emotionally traumatic and harmful to F. R. F. R. told the

guardian ad litem and a psychologist who treated her that when she thinks about her

father having custody of her, she thinks that she “wouldn’t want to live and that kind

of stuff.”

       2. Ex parte, emergency custody order.

       The father argues that we should reverse the custody award because the ex

parte, emergency order removing F. R. from his custody violated his constitutional

rights. “Th[e] final order renders any issues regarding the validity of the temporary

order moot.” Roberts v. Kinsey, 308 Ga. App. 675, 678 (4) (708 SE2d 600) (2011).

See also Edwards v. Edwards, 226 Ga. 875, 878 (2) (178 SE2d 168) (1970) (same).

       3. Custody award.

       The father argues that we should reverse the custody award because the trial

court applied the wrong law and the grandmother failed to meet her burden of proof.

We hold that the trial court applied the correct law and that the grandmother

presented sufficient evidence to support the custody award.

       (a) Applicable law.



                                          6
       The father argues that the trial court applied the wrong law. We disagree

because the trial court applied the correct statute, OCGA § 19-7-1 (b.1), and binding

Supreme Court authority.

       OCGA § 19-7-1 (b.1) applies to “any action involving the custody of a child

between the parents or either parent and a third party limited to grandparent[ or other

close relatives].” Under the statute, “[t]he sole issue for determination . . . [is] what

is in the best interest of the child. . . .” Id. The statute establishes “a rebuttable

presumption that it is in the best interest of the child . . . for custody to be awarded to

the parent . . . of such child. . . “ OCGA § 19-7-1 (b.1). That presumption may be

rebutted, however, by showing

       with clear and convincing evidence, that the child will suffer either
       physical harm or significant, long-term emotional harm if custody is
       awarded to the parent. In addressing the issue of harm, trial courts must
       consider a variety of factors beyond biological connection or
       generalized notions of parental fitness. They also must consider the
       parental needs and the circumstances of the child in question, including
       (1) who are the past and present caretakers of the child or children; (2)
       with whom has the child or children formed psychological bonds and
       how strong are these bonds; (3) have the competing parties evidenced
       interest in, and contact with, the child or children over time; and (4) are
       there any unique medical or psychological needs of the child or children.


                                            7
Strickland v. Strickland, 298 Ga. 630, 631 (1) (783 SE2d 606) (2016) (citations

omitted). In his detailed order, the trial court expressly applied the statute, considered

the four factors identified by our Supreme Court, made findings of fact, applied the

findings to the factors, and concluded that the grandmother had established by clear

and convincing evidence that F. R. would suffer significant, long-term emotional

harm were the father to receive custody. Consequently, the court concluded that

awarding custody to the grandmother was in F. R.’s best interest.

      The father argues that the analysis from Strickland applies only in cases where

a parent seeks to regain custody of a child. Here, he argues, the grandmother should

have been required to prove that he was an unfit parent because she sought to remove

F. R. from his custody. But we have applied the analysis from Strickland to other

cases where children were removed from the parent’s custody and custody was

awarded to the grandparents, and Strickland’s analytical framework applies. See

Mashburn v. Mashburn, __ Ga. App. __ (__ SE2d __) (Case Nos. A19A1616,

A19A1617, decided Oct. 31, 2019). The trial court applied the correct law, so the

father has not shown reversible error in this regard.

      (b) Sufficiency of the evidence.



                                            8
      The father argues that the grandmother failed to show by clear and convincing

evidence that F. R. will suffer either physical harm or significant, long-term

emotional harm if custody were awarded to the father. The evidence described in

Division 1, supra, was sufficient to support the trial court’s findings regarding the

four factors and his conclusion that F. R. will suffer significant, long-term emotional

harm if custody were awarded to the father.

      The court expressly made factual findings about the four factors it was required

to consider in addressing the issue of harm. Strickland, supra, 298 Ga. at 631 (1). As

for the first factor — who are the past and present caretakers of the child — the court

found that F. R. has had a number of different caregivers over her life, but the

grandmother and her husband were the caregivers with whom F. R. has had the most

significant and stable relationship. As for the second factor — with whom has the

child formed psychological bonds and how strong are these bonds — the court found

that F. R. had formed strong psychological bonds with the grandmother and her

husband, with her aunt, and with the father’s friends. The court found that F. R. is

attached to her father but that her feelings for him are conflicted. The court found that

the grandmother and her husband were less likely than the father to sever through

estrangement previously created strong psychological bonds between F. R. and

                                           9
others. As for the third factor — have the competing parties evidenced interest in, and

contact with, the child over time — the court found that both the father and the

grandmother and her husband have evidenced interest in and contact with the child

over time, but that the father’s contact has been inconsistent, given that he did not

exercise his full visitation rights during the pendency of the case. As for the fourth

factor — are there any unique medical or psychological needs of the child — the

court found that F. R. has significant needs for support, stability, consistency, and

engaged parenting because of her history of frequent changes in her primary

caregivers and the frequent severing of important relationships, and that the

grandmother and her husband are better able to meet those needs. The evidence at the

hearing, recounted above, supports these findings.

      4. Guardian ad litem fees.

      The father argues that the trial court erred in ordering him to pay a portion of

the guardian ad litem fees because under the grandparent visitation statute, the

grandmother was solely responsible for the fee. See OCGA § 19-7-3 (e) (1) (“If the

court finds that the family member [seeking visitation] can bear the cost without

unreasonable financial hardship, the court, at the sole expense of the petitioning

family member, may: Appoint a guardian ad litem for the minor child[.]”). But the

                                          10
case did not proceed under the grandparent visitation statute. Although the case was

initiated as a grandparent visitation action, the grandmother amended her petition to

proceed under OCGA § 19-7-1 (b.1) to seek custody. Nothing in that statute requires

guardian ad litem fees to be borne solely by the petitioner.

      5. Child support.

      The father argues that the trial court erred in establishing the child support

award because it did not consider the income or circumstances of the mother. Any

error does not entitle him to reversal, however, because it did not harm him.

      Although the mother was served with the pleadings in this matter, she failed

to appear. The trial court ordered her to pay $236 per month in child support. The

father does not explain how any error in the calculation of the mother’s child support

obligation affects his separate child support obligation. “In order to constitute

reversible error, both error and harm must be shown.” Pearlman v. Pearlman, 238 Ga.
259, 260 (2) (232 SE2d 542) (1977). The father has not shown how he was harmed

by the calculation of the mother’s child support obligation. “[T]herefore, no reversible

error appears.” Id.

      Judgment affirmed. Senior Appellate Judge Herbert E. Phipps concurs.

McMillian, P. J. concurs in the judgment only.*

                                          11
     * THIS APPEAL IS PHYSICAL PRECENDENT ONLY. COURT OF

APEALS RULE 33.2 (a).




                           12